Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-7 are pending. Claims 1-3 have been amended. Claim 7 is new. Claim 6 has been withdrawn due to non-elected claims. Claims 1-5 and 7 have been examined.

Withdrawn Claim Objections
Claim 3 is objected to because of informalities, the amendments to claim 3 have overcome this objection, therefore the objection has been withdrawn.

Withdrawn Claim Rejections - 35 USC § 101
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicants arguments are found persuasive, since the incorporation of the features of claim 1 into claims 3 and 7 presents "something more" because claim 1 presents patent eligible subject matter. Therefore the rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites: “…binding the antigen fixed to the secondary particle to each of the multiple second antibodies…”. Applicant states that the amendments are based on the paragraphs beginning at page 8, line 7 (first full paragraph), page 9, line 28 (last paragraph), the two paragraphs at page 13, line 22 - page 14, line 9, page 14, line 27 (last paragraph) and the two paragraphs at page 15, line 14 - page 16, line 5, and Figs 3 and 7 of the Specification. These paragraphs correspond to paragraphs [0035], [0039], [0051 - 0052], [0056] and [0058 - 0059] as published in U.S. Published Application No. 2020/0173918. 
However, support could not be found for “…binding the antigen fixed to the secondary particle to each of the multiple second antibodies…”. The specification discloses that the preparation of the analysis substrate is performed by binding the detection target substance to the first antibody fixed to the reaction region, incubating primary and secondary particles provided with the antibodies and binding the antibodies directly binding to the detection target substance (Page 14, line 11 through Page 17, line 23). However, it does not disclose that “…binding the antigen fixed to the secondary particle to each of the multiple second antibodies…”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites ““…multiple second antibodies…”. It is unclear if the term “multiple second antibodies” refers to multiple antibodies of same type or multiple types of second antibodies. For the purpose of compact prosecution the examiner is interpreting the claim language “multiple second antibodies” as multiple antibodies of same type of second antibody. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (JP2017058242A, Pub date: 3/23/2017) in view of Zhang et al. (US20080003576A1, Pub date: 1/3/2008), as evidenced by https://refractiveindex.info (captured on 4/6/2015 by Wayback Machine) and Wallace (“Plasmonic-nanodot SERS sensor detects individual molecules”, online article published on March 23 2011; https://www.laserfocusworld.com/test-measurement/research/article/16562044/plasmonicnanodot-sers-sensor-detects-individual-molecules).
Regarding claim 1, Igarashi teaches throughout the publication a sample detection unit for detecting a biological substance such as an antigen or an antibody as a sample, and an analyzer and an analysis method for analyzing a sample captured by the sample detection unit (Par. 1). 
In detail, Igarashi teaches an analysis method comprising: 
irradiating, with laser light by an optical pickup (Par. 11: irradiates a laser beam onto the substrate; Fig.9 and Par. 51: an optical pickup 16), an analysis substrate having a reaction region (Par. 41 and Fig. 7: the substrate 60 having the reaction region 66) on which a detection target substance is bound to the reaction region  via a first antibody, the first antibody directly binding to the detection target substance, the detection target substance bound to a primary particle provided with multiple second antibodies capable of binding to the detection target substance, as a subset of the first and second antibodies directly binding to the detection target substance, (Par. 34, Fig. 6: an antigen 80 is captured by a sandwich method by an antibody labeled with a microparticle 82 and an antibody 81 immobilized on a track region 65; Fig. 6 shows that only a subset of first and second antibodies directly binding to the target antigen 80);
receiving reflected light from the reaction region to generate a light reception level signal by the optical pickup (Par. 59: the optical pickup 16 receives reflected light from the reaction region); 
extracting a particle detection signal by comparing the light reception level signal to a predetermined signal level from the light reception level signal in the reaction region by a determination circuit (Par. 11: The analyzer is characterized in that the light receiving level signal is compared with a threshold; Par. 82 and Fig. 10: the pulse identifying unit 21 compares the light receiving level signal JS and the threshold value (2 threshold value) V 2, and determines that the pulse signal having the threshold value V 2 or less is the fine particle pulse signal BS. The pulse identifying unit 21 extracts the fine particle pulse signal BS from the light receiving level signal JS and outputs it to the pulse counter 24), and 
detecting the detection target substance in accordance with the extracted particle detection signal by a counter circuit (Par. 11: a light receiving level signal acquiring unit which acquires the light receiving level signal; Par. 12: identifying a detection signal based on the reflected light from the reaction region identification mark or a detection signal based on the reflected light from the fine particle based on the comparison result).
and wherein a method of preparing the analysis substrate to be analyzed comprises: 
fixing a first antibody to the reaction region (Par. 35: a buffer containing an antibody 81 that specifically binds an antigen 80 that is a particular protein is injected into well 51. Antibody 81 is immobilized as a solid phase antibody on track region 65); 2Appl. No. 16/781,258 Attorney Docket No. 37198U 
Response to Office Action mailed March 25, 2022binding the detection target substance to the first antibody fixed to the reaction region (Par. 36: A sample solution containing an antigen 80 which is a sample is injected into a well 51. Antigen 80 specifically binds solid phase antibody 81 and is trapped in track region 65); 
incubating the primary particle provided with the multiple second antibodies on the reaction region, and binding the first antibody directly binding to the detection target substance fixed to the primary particle so as to fix the first antibodies to the detection target substance (Par. 37: a buffer containing microparticles 82 to which an antibody that specifically binds antigen 80 is immobilized is injected into well 51. Fine particles 82 to be analyzed specifically bind to the antigen 80 captured in the concave portion 64 of the track region 65; thus, antigen 80 is captured by the sandwich method in recess 64 of track region 65 by antibody 81 and an antibody labeled with microparticles 82).
Igarashi fails to specifically teach that an analysis method wherein the primary particle is bound to a secondary particle, having a complex refractive index different from the primary particle, formed of metal and provided with an antigen capable of binding to the multiple second antibodies;
wherein the light reception level signal derived from the primary particle bound to the secondary particle is higher than the predetermined signal level;
and wherein a method of preparing the analysis substrate to be analyzed comprises: 
incubating the secondary particle provided with the antigen on the reaction region, and binding the antigen fixed to the secondary particle to each of the multiple second antibodies directly binding to the detection target substance fixed to the primary particle so as to fix the multiple second antibodies to the detection target substance.
Zhang teaches throughout the publication a method comprising mixing analyte molecules with a capture particle to form a mixture and subsequently adding enhancer particles to the mixture to cause formation of the SERS cluster comprising a majority of the analyte molecules either sandwiched between capture and enhancer particles or located between junctions of the enhancer particles (claim 13). Zhang teaches that the capture particle comprises a first molecule and the enhancer particle comprises a second molecule such that the first and second molecules have a specific interaction that causes the capture particle to bind to at least some of the enhancer particles (claim 4) and enhancements in this range could be in the range of single molecule detection (Par. 96) and substantially all of the analyte molecules are either sandwiched between capture and enhancer particles or located between junctions of the enhancer particles (claim 10). Therefore, Zhang teaches the limitation of “incubating the secondary particle (e.g.: enhancer particle) provided with the antigen on the reaction region (claim 15: enhancer particle comprises a second molecule having a specific interaction to the first molecule on the capture particle), and binding the antigen fixed to the secondary particle to each of the multiple second antibodies directly binding to the detection target substance fixed to the primary particle (e.g.: capture particle) so as to fix the multiple second antibodies to the detection target substance (claim 13 and 15: a majority of the analyte molecules either sandwiched between capture and enhancer particles or located between junctions of the enhancer particles)”.
In addition, Zhang teaches that the term “enhancer particle” refers to a SERS active particle with suitable surface modification, a linker or an analyte which combines with a capture particle to form an aggregate; in case the capture particle has an antigen or an antibody, then a SERS active particle having a complimentary linker, namely, an antibody or an antigen, could be used as an enhancer particle (Par. 59, Fig. 3A). Zhang also teaches the capture particle can be a coinage metal particle (Par. 58) or can be coated with a layer of cationic polymer (Par. 100) and enhancer particles can be metal particles (Par. 18) and typical metals contemplated for use in the practice of the invention include, for example, silver, gold, platinum, copper, and the like (Par. 61). It is known in the art that different material has different complex reflective index as evidenced by webpage https://refractiveindex.info. 
Zhang further teaches that using metal particles capable of reflecting a Raman signal (Par 118). Zhang teaches the Raman scattering by the molecules are several orders stronger than what the excitation light could have generated without the surface enhancements (Par. 93). Zhang teaches the SERS active material or particle generates surface enhanced Raman signal specific to the analyte molecules when the analyte-particle complexes are excited with a light source as compared to the Raman signal from the analyte alone in the absence of the SERS active material or SERS active particle (Par. 57). It is known in the art that SERS measures the reflected light from the object as evidenced by Wallace (Wallace, 2nd paragraph: in Raman scattering, a beam of monochromatic light is focused on a target; the reflected light from the object contains two extra wavelengths ("Raman-shifted" light); the shifted wavelengths are unique to the molecular make-up of the substance, providing a potentially powerful method to determine the identity of the substance; a patterned metal (usually gold or silver) surface on the target enhances the Raman-shifted signals). Therefore, Zhang teaches the limitations of “receiving reflected light from the reaction region (Par. 57: reflected lights from Raman scattering)“, “a particle detection signal having a signal level higher than a predetermined signal level” and “wherein the light reception level signal derived from the primary particle bound to the secondary particle is higher than the predetermined signal level (Par. 57: the SERS active particle generates surface enhanced Raman signal specific to the analyte molecules when the analyte-particle complexes are excited compared to a situation without the SERS active particle)”.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Igarashi, wherein only primary particles are used to detect the analytes, to incubate an enhancer particle (such as a metal particle coated with antigens) with the mixture of analyte molecules and a capture particle, for binding of the antigens to the antibodies on the primary particle, as taught by Zhang. Doing so would improve the detection and identification of small numbers of molecules from biological and other samples (Zhang, Par. 11).
It would have also been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified teachings of Igarashi, to detect the light reception level signal derived from the primary particle bound to the secondary particle, wherein the signal is stronger/higher than the predetermined signal level, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the combination because Igarashi teaches method of detecting a signal level of particles compared to a threshold and Zhang teaches using an enhancer particle would improve the detection and identification of small numbers of molecules from biological and other samples (Zhang, Par. 11).
One of skill in the art would have a reasonable expectation of success in combining Igarashi with Zhang because both are directed to a method of detecting light signals reflected from metal particles. In addition, Igarashi teaches receiving reflected light from the reaction region to generate a light reception level signal by the optical pickup, it would be straightforward to detect the signal generated from primary-secondary particle complex.

Regarding claim 2, Igarashi in view of Zhang teaches that the analysis method wherein the predetermined signal level is a signal level generated when reflected light is received from a region of the analysis substrate in which the detection target substance is not present (Igarashi, Par. 11: a reaction region in which fine particles bound to a sample are captured and a ring-shaped reaction region identification mark formed around the reaction region; Igarashi, Par. 12: detecting a reflected light from the substrate, generating a detection signal based on the received light signal, comparing the received light level signal with a threshold value, and identifying a detection signal based on the reflected light from the reaction region identification mark or a detection signal based on the reflected light from the fine particle based on the comparison result).
Regarding claim 4, Igarashi in view of Zhang teaches that the analysis method wherein the secondary particle is formed of at least one metal selected from the group consisting of gold, silver, platinum, and copper (Zhang, Par. 61: typical metals contemplated for use in the practice of the invention include, for example, silver, gold, platinum, copper, and the like. It would be obvious to use silver, gold, platinum, copper to form the secondary particles because those metal material is commonly used in the art as taught by Zhang).
Regarding claim 5, Igarashi in view of Zhang teaches that the analysis method wherein the antigen is at least one of protein or a fragment of protein (Zhang, Par. 46: a “ligand” is a molecule that is recognized by a particular receptor and examples of ligands include proteins, and monoclonal antibodies. Par. 55: exemplary of specific binding are antibody-antigen interactions. It would be obvious to use protein as the antigen because proteins are commonly used in the art as antigens to antibodies as taught by Zhang).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (JP2017058242A) in view of Zhang et al. (US20080003576A1), as evidenced by https://refractiveindex.info (captured on 4/6/2015 by Wayback Machine), as applied to claim 1 above, in further view of Iwata et al. ("Measurements of complex refractive indices of metals at several wavelengths by frustrated total internal reflection due to surface plasmon resonance," Appl. Opt. 47, 2386-2391 (2008)).
Regarding claim 3, Igarashi in view of Zhang teaches an analysis method of claim 1 as outlined in detail above.
Igarashi in view of Zhang fails to teach that the analysis method wherein the secondary particle has the complex refractive index given by n – ki, where n is a refractive index of the secondary particle, i is an imaginary unit, and k is an extinction coefficient of the secondary particle, fulfills a condition of (k - 0.23)2 / 1.22 + (n - 1.36)2 / 0.942> 1.
Iwata teaches throughout the publication a method of measuring complex refractive indices of metals at several wavelengths (Page 2386, Abstract). In detail, Iwata teaches the experimental setup (Page 2387, Fig. 1) and the Numerical Simulation of the complex refractive index of metal (Page 2386-2388), wherein the complex refractive index nm can be estimated using for example, nm = n+ki wherein n and k are a refractive index and an extinction coefficient of the metal, respectively (Page 2388, right column, third paragraph).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Igarashi in view of Zhang, to incorporate the secondary particle having the desired complex refractive index which can be determined by the measuring method as taught by Iwata, doing so would ensure that the metal secondary particles have suitable complex refractive index for the claimed method. Additionally, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim “the complex refractive index of the metal secondary particle” are for any particular purpose or solve any stated problem, and the prior art teaches that the complex refractive index of metal may be varied because different material would have different complex refractive index.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the art of measuring complex refractive index of metal particle.
One of skill in the art would have a reasonable expectation of success in combining Igarashi in view of Zhang with Iwata because both are directed to a method of detecting reflected lights from a metal surface. Additionally, the method of measuring the complex refractive index is well known in the art as taught by Iwata.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (JP2017058242A, Pub date: 3/23/2017) in view of Zhang et al. (US20080003576A1, Pub date: 1/3/2008) and Iwata et al. ("Measurements of complex refractive indices of metals at several wavelengths by frustrated total internal reflection due to surface plasmon resonance," Appl. Opt. 47, 2386-2391 (2008))., as evidenced by https://refractiveindex.info (captured on 4/6/2015 by Wayback Machine).
Regarding claim 7, Igarashi teaches an analysis method comprising: 
irradiating, with laser light by an optical pickup (Par. 11: irradiates a laser beam onto the substrate; Fig.9 and Par. 51: an optical pickup 16), an analysis substrate having a reaction region (Par. 41 and Fig. 7: the substrate 60 having the reaction region 66) on which a detection target substance is bound to the reaction region, the detection target substance is bound to a primary particle provided with an antibody to be bound to the detection target substance (Par. 34, Fig. 6: an antigen 80 is captured by a sandwich method by an antibody labeled with a microparticle 82 and an antibody 81 immobilized on a track region 65; Fig. 6 shows that only a subset of first and second antibodies directly binding to the target antigen 80);
receiving reflected light from the reaction region to generate a light reception level signal by the optical pickup (Par. 59: the optical pickup 16 receives reflected light from the reaction region); 
extracting a particle detection signal by comparing the light reception level signal to a predetermined signal level from the light reception level signal in the reaction region by a determination circuit (Par. 11: The analyzer is characterized in that the light receiving level signal is compared with a threshold; Par. 82 and Fig. 10: the pulse identifying unit 21 compares the light receiving level signal JS and the threshold value (2 threshold value) V 2, and determines that the pulse signal having the threshold value V 2 or less is the fine particle pulse signal BS. The pulse identifying unit 21 extracts the fine particle pulse signal BS from the light receiving level signal JS and outputs it to the pulse counter 24), and 
detecting the detection target substance in accordance with the extracted particle detection signal by a counter circuit (Par. 11: a light receiving level signal acquiring unit which acquires the light receiving level signal; Par. 12: identifying a detection signal based on the reflected light from the reaction region identification mark or a detection signal based on the reflected light from the fine particle based on the comparison result).
Igarashi fails to specifically teach that an analysis method wherein the primary particle is bound to a secondary particle, having a complex refractive index different from the primary particle, formed of metal and provided with an antigen capable of binding to the multiple second antibodies;
wherein the light reception level signal derived from the primary particle bound to the secondary particle is higher than the predetermined signal level; and
wherein the secondary particle has the complex refractive index given by n - ki, where n is a refractive index of the secondary particle, i is an imaginary unit, and k is an extinction coefficient of the secondary particle, fulfills a condition of (k - 0.23)2 / 1.22 + (n - 1.36)2 / 0.942> 1.
Zhang teaches throughout the publication a method comprising mixing analyte molecules with a capture particle to form a mixture and subsequently adding enhancer particles to the mixture to cause formation of the SERS cluster comprising a majority of the analyte molecules either sandwiched between capture and enhancer particles or located between junctions of the enhancer particles (claim 13). Zhang teaches that the capture particle comprises a first molecule and the enhancer particle comprises a second molecule such that the first and second molecules have a specific interaction that causes the capture particle to bind to at least some of the enhancer particles (claim 4) and enhancements in this range could be in the range of single molecule detection (Par. 96) and substantially all of the analyte molecules are either sandwiched between capture and enhancer particles or located between junctions of the enhancer particles (claim 10). Therefore, Zhang teaches the limitation of “incubating the secondary particle (e.g.: enhancer particle) provided with the antigen on the reaction region (claim 15: enhancer particle comprises a second molecule having a specific interaction to the first molecule on the capture particle), and binding the antigen fixed to the secondary particle to each of the multiple second antibodies directly binding to the detection target substance fixed to the primary particle (e.g.: capture particle) so as to fix the multiple second antibodies to the detection target substance (claim 13 and 15: a majority of the analyte molecules either sandwiched between capture and enhancer particles or located between junctions of the enhancer particles)”.
In addition, Zhang teaches that the term “enhancer particle” refers to a SERS active particle with suitable surface modification, a linker or an analyte which combines with a capture particle to form an aggregate; in case the capture particle has an antigen or an antibody, then a SERS active particle having a complimentary linker, namely, an antibody or an antigen, could be used as an enhancer particle (Par. 59, Fig. 3A). Zhang also teaches the capture particle can be a coinage metal particle (Par. 58) or can be coated with a layer of cationic polymer (Par. 100) and enhancer particles can be metal particles (Par. 18) and typical metals contemplated for use in the practice of the invention include, for example, silver, gold, platinum, copper, and the like (Par. 61). It is known in the art that different material has different complex reflective index as evidenced by webpage https://refractiveindex.info. 
Zhang further teaches that using metal particles capable of reflecting a Raman signal (Par 118). Zhang teaches the Raman scattering by the molecules are several orders stronger than what the excitation light could have generated without the surface enhancements (Par. 93). Zhang teaches the SERS active material or particle generates surface enhanced Raman signal specific to the analyte molecules when the analyte-particle complexes are excited with a light source as compared to the Raman signal from the analyte alone in the absence of the SERS active material or SERS active particle (Par. 57). It is known in the art that SERS measures the reflected light from the object as evidenced by Wallace (Wallace, 2nd paragraph: in Raman scattering, a beam of monochromatic light is focused on a target; the reflected light from the object contains two extra wavelengths ("Raman-shifted" light); the shifted wavelengths are unique to the molecular make-up of the substance, providing a potentially powerful method to determine the identity of the substance; a patterned metal (usually gold or silver) surface on the target enhances the Raman-shifted signals). Therefore, Zhang teaches the limitations of “receiving reflected light from the reaction region (Par. 57: reflected lights from Roman scattering)“, “a particle detection signal having a signal level higher than a predetermined signal level” and “wherein the light reception level signal derived from the primary particle bound to the secondary particle is higher than the predetermined signal level (Par. 57: the SERS active particle generates surface enhanced Raman signal specific to the analyte molecules when the analyte-particle complexes are excited compared to a situation without the SERS active particle)”.
Iwata teaches throughout the publication a method of measuring complex refractive indices of metals at several wavelengths (Page 2386, Abstract). In detail, Iwata teaches the experimental setup (Page 2387, Fig. 1) and the Numerical Simulation of the complex refractive index of metal (Page 2386-2388), wherein the complex refractive index nm can be estimated using for example, nm = n+ki wherein n and k are a refractive index and an extinction coefficient of the metal, respectively (Page 2388, right column, third paragraph).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Igarashi, wherein only primary particles are used to detect the analytes, to incubate an enhancer particle (such as a metal particle coated with antigens) with the mixture of analyte molecules and a capture particle, for binding of the antigens to the antibodies on the primary particle, as taught by Zhang. Doing so would improve the detection and identification of small numbers of molecules from biological and other samples (Zhang, Par. 11).
It would have also been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified teachings of Igarashi, to detect the light reception level signal derived from the primary particle bound to the secondary particle, wherein the signal is stronger/higher than the predetermined signal level, to arrive at the claimed invention. One having ordinary skill in the art would have been motivated to make the combination because Igarashi teaches method of detecting a signal level of particles compared to a threshold and Zhang teaches using an enhancer particle would improve the detection and identification of small numbers of molecules from biological and other samples (Zhang, Par. 11).
It would have further been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Igarashi in view of Zhang, to incorporate the secondary particle having the desired complex refractive index which can be determined by the measuring method as taught by Iwata, doing so would ensure that the metal secondary particles have suitable complex refractive index for the claimed method. Additionally, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim “the complex refractive index of the metal secondary particle” are for any particular purpose or solve any stated problem, and the prior art teaches that the complex refractive index of metal may be varied because different material would have different complex refractive index.  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the art of measuring complex refractive index of metal particle.
One of skill in the art would have a reasonable expectation of success in combining Igarashi with Zhang because both are directed to a method of detecting light signals reflected from metal particles. In addition, Igarashi teaches receiving reflected light from the reaction region to generate a light reception level signal by the optical pickup, it would be straightforward to detect the signal generated from primary-secondary particle complex. One of skill in the art would also have a reasonable expectation of success in combining Igarashi in view of Zhang with Iwata because both are directed to a method of detecting reflected lights from a metal surface. Additionally, the method of measuring the complex refractive index is well known in the art as taught by Iwata.

Response to Arguments
Applicant’s arguments filed on 06/24/2022 have been fully considered. 
	Applicants argued that Igarashi "teaches away from" detecting a signal level of particles higher than a threshold.
These arguments are found not persuasive. Although Igarashi does not specifically teach detecting a signal level of particles higher than a threshold, Igarashi teaches method of detecting a signal level compared to a threshold, in various situations a signal level can be either higher or lower than the threshold. For example, Igarashi discloses both situations in Par. 81-82. Therefore Igarashi does not necessary teach away from detecting a signal level of particles higher than a threshold. In addition, Zhang teaches these features as outlined in the updated 103 rejection above in view of the amended claim 1. 
In brief, Zhang teaches using an enhance particle and surface enhanced Raman spectroscopy (SERS) to detect target molecules. Zhang teaches using metal particles capable of reflecting a Raman signal (Zhang, Par 118). Zhang teaches the SERS active material or particle generates surface enhanced Raman signal specific to the analyte molecules when the analyte-particle complexes are excited with a light source as compared to the Raman signal from the analyte alone in the absence of the SERS active material or SERS active particle (Par. 57). It is known in the art that SERS measures the reflected light from the object as evidenced by Wallace. Therefore Zhang teaches the limitations of “receiving reflected light from the reaction region (Par. 57: reflected lights from Roman scattering)“, “a particle detection signal having a signal level higher than a predetermined signal level” and “wherein the light reception level signal derived from the primary particle bound to the secondary particle is higher than the predetermined signal level (Par. 57: the SERS active particle generates surface enhanced Raman signal specific to the analyte molecules when the analyte-particle complexes are excited compared to a situation without the SERS active particle)”.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Igarashi, wherein only primary particles are used to detect the analytes, to incubate an enhancer particle (such as a metal particle coated with antigens) with the mixture of analyte molecules and a capture particle, for binding of the antigens to the antibodies on the primary particle, as taught by Zhang. Doing so would improve the detection and identification of small numbers of molecules from biological and other samples (Zhang, Par. 11).
One of skill in the art would have a reasonable expectation of success in combining Igarashi with Zhang because both are directed to a method of detecting light signals reflected from metal particles. In addition, Igarashi teaches receiving reflected light from the reaction region to generate a light reception level signal by the optical pickup, it would be straightforward to detect the signal generated from primary-secondary particle complex.

Applicants argued that the Zhang fails to teach Applicant's features of multiple second antibodies including a subset directly binding to the detection target substance. Additionally, Zhang is directed to a different form of sensing, vis, surface enhanced Raman scattering (SERS).
These arguments are found not persuasive.
Please note that the features of “multiple second antibodies including a subset directly binding to the detection target substance” are taught by Igarashi (Igarashi, (Par. 34, Fig. 6: an antigen 80 is captured by a sandwich method by an antibody labeled with a microparticle 82 and an antibody 81 immobilized on a track region 65; Fig. 6 shows that only a subset of first and second antibodies directly binding to the target antigen 80), Zhang is not relied upon for teaching these features.
Regarding Zhang is directed to a different form of sensing such as SERS therefore there is no motivation to make combination, Please note that Igarashi teaches the claimed features of “receiving reflected light from the reaction region to generate a light reception level signal by the optical pickup (Igarashi, Par. 59: the optical pickup 16 receives reflected light from the reaction region)”. Zhang is not relied upon teaching these features.  Specifically, Zhang is not used to teach SERS detection, Zhang is used to teach the complexing of a enhancer particle and a capture particle, which would generate an enhanced signal level compared to a threshold.  
In detail, Zhang is relied upon teaching the features of “a secondary particle, having a complex refractive index different from the primary particle, formed of metal and provided with an antigen to be bound to the antibody capable of binding to the multiple second antibodies” and “the light reception level signal derived from the primary particle bound to the secondary particle is higher than the predetermined signal level” as outlined in detail in the 103 rejection above. Zhang also teaches using metal particles capable of reflecting a Raman signal (Zhang, Par 118). It is known in the art that SERS measures the reflected light from the object as evidenced by Wallace. Therefore the metal particles taught by Zhang is capable of reflecting light signal and can be used to bind to the primary particles, and the detection unit of Igarashi can detect the signals generated by the resulting primary-secondary particle complex.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        
/REBECCA M GIERE/Primary Examiner, Art Unit 1641